Opinion by

Greene, J.
There are several errors assigned in this case; but those of a material character are not disclosed by the transcript of the record. It has often been decided by this court, that no error can be assumed from mere omission or defect in the transcript; that it must appear affirmatively of record. Unless it does so appear the presumption of law-is, that the proceedings in the court below were legal and proper.
•Nor will wo disturb the judgment of the district court for light and trivial causes, not affecting the rights of parties, nor materially disturbing established rules of practice, as recognized by this court.
Judgment affirmed.